Citation Nr: 1730131	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected arteriosclerotic coronary artery disease, status post myocardial infarct (heart disability).

2.  Entitlement to service connection for residuals of an arm / neck injury.

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to hypertension, erectile dysfunction, and / or service-connected heart disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected heart disability.




REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in December 2015, when they were remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the record indicates that additional development is required prior to adjudication.

Initially, there appear to be outstanding service treatment records.  A February 17, 1981 service treatment record indicates that the Veteran was seen at the Edwards Air Force Base mental health clinic and that his mental health records were maintained in a separate file.  While the Veteran's service treatment records    contain reference to mental health treatment, the Veteran's psychiatric records have not been separately requested.  As psychiatric service treatment records are kept separately from other service treatment records, a request for any psychiatric treatment records, including any evaluations or outpatient treatment records, should be made through official sources.  See M21-1, III.iii.2.A.1.e (accessed July 14, 2017).  Accordingly, on remand all outstanding mental health records from service should be obtained.

There are outstanding VA treatment records.  VA treatment records from April 6, 2007 and August 7, 2007 indicate that non-VA care neurosurgery and orthopedic consultation reports from February 26, 2007 and July 13, 2007 had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, the outstanding VistA Imaging records and any updated VA treatment records must be associated with the claims file.  

There also appear to be outstanding private treatment records.  On November 21, 2008, the Veteran submitted VA Forms 21-4142 authorizing VA to obtain treatment records from Dr. Formwalt and Dr. Atwell.  To date, treatment records from these providers have not been requested or otherwise obtained.  Accordingly, on remand reasonable efforts must be made to obtain the aforementioned outstanding private treatment records. 

With regard to the Veteran's claim for an acquired psychiatric disability, in addressing direct service connection the May 2016 examiner only addressed the Veteran's diagnosis of unspecified depressive disorder.  She did not address the other diagnoses of record, to include major depressive disorder, mood disorder, and generalized anxiety disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  Additionally, the examiner did not, as requested, opine whether any diagnosed acquired psychiatric disability was caused or aggravated      by the Veteran's service-connected heart disability.  In light of the above, an addendum opinion is required. 

With regard to the Veteran's claim for hypertension, the May 2016 examiner opined that the Veteran's hypertension was less likely than not related to service.  In so opining, the examiner stated that the Veteran's service treatment records did not document complaints, diagnosis, or treatment for hypertension.  However, the examiner did not address or acknowledge service treatment records, including records from April 23, 1990 and October 10, 1990, that noted blood pressure readings of 162/100 and 160/100.  Additionally, while the examiner stated that the Veteran was initially diagnosed with hypertension in 2007, a June 22, 2001 VA treatment record noted that the Veteran was diagnosed with hypertension.  In light of the above, an addendum opinion is warranted.  

With regard to the Veteran's claim for erectile dysfunction, the May 2016 examiner stated that the Veteran's erectile dysfunction was less likely than not caused or aggravated by his service-connected heart disability.  However, the examiner did not address whether the Veteran's erectile dysfunction was caused or aggravated by medication taken for the Veteran's service-connected heart disability, including beta blockers.  In light of the above, an addendum opinion is warranted.  

With regard to the Veteran's claim for residuals of a neck / arm injury, the May 2016 VA examiner diagnosed the Veteran with degenerative disc disease of the cervical spine and opined that condition was less likely than not related to the Veteran's active service.  Nevertheless, the examiner did not acknowledge or address the other cervical spine diagnoses of record, including cervical spondylosis, cervical stenosis, cervical radiculopathy, cervical radiculitis, cervicalgia, and cervical spine arthritis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the examiner did not address the Veteran's arm diagnoses, as directed in the December 2015 remand, including impingement syndrome, status post rotator cuff repair, left shoulder bone spur, bursitis / tendinitis, and acromioclavicular joint arthritis.  In light of the above, an addendum opinion is warranted.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from September 29,   2015 to present, as well as the VistA Imaging records referenced in the April 6, 2007 and August 7, 2007 VA treatment records and associate them with the claims file.  If no records are available, the Veteran should be notified of such.

2.  Ask the Veteran to provide completed release         forms with the names and addresses of all medical        care providers who have treated him for disabilities        on appeal, including Dr. Formwalt and Dr. Atwell. After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Request all in-service psychiatric treatment records, to include records from the Edwards Air Force Base mental health clinic, through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such. 

4.  After the above development is completed to the extent possible, send the file to the May 2016 examiner, if available.  If that psychologist is not available, the opinion should be sought from another qualified examiner.  If an examination   is deemed necessary to respond to the questions provided, one should be scheduled.  Following review of the claims file, the examiner should address the following:
a.  Whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability diagnosed during the course of the claim, to include unspecified depressive disorder, major depressive disorder, mood disorder, and generalized anxiety, is caused by his service-connected heart disability.

b.  Whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability diagnosed during the course of the claim, to include unspecified depressive disorder, major depressive disorder, mood disorder, and generalized anxiety, is aggravated by his service-connected heart disability.

A detailed rationale for all opinions expressed should be provided.

5.  Send the file to the May 2016 examiner, if available, to obtain addendum opinions regarding the Veteran's claims for hypertension, erectile dysfunction, and residuals of an arm / neck injury.  If that examiner is not available, the opinion should be sought from another qualified clinician.  If an examination is deemed necessary to respond to the questions provided, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension arose during service or are otherwise related to the Veteran's military service.   In so opining, the examiner should address the April 23, 1990 and October 10, 1990 service treatment records. 
b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is caused by his service-connected heart disability or any medication taken for his heart disability.

c.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is aggravated by his service-connected heart disability or any medication taken for his heart disability.

In so opining, the examiner should address the treatise evidence of record, as well as the December 2001 and March 2003 VA examination reports noting that the known side effects of beta blockers include sexual dysfunction. 

d.  Whether it is at least as likely as not (50 percent probability or more) that the cervical spine conditions diagnosed during the pendency of the appeal, to include cervical spondylosis, cervical stenosis, cervical radiculopathy, cervicalgia, cervical radiculitis, and cervical spine arthritis, arose during service or are otherwise related to the Veteran's military service. 

e.  Whether it is at least as likely as not (50 percent probability or more) that any arm conditions diagnosed during the pendency of the appeal arose during service or are otherwise related to the Veteran's military service. A detailed rationale for all opinions expressed should be provided.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an opportunity     to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




